EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Withdrawn claims 1-12 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner did not find the arguments directed towards the “stacked metal conducting layers” to be persuasive.  While the layers are not stacked with respect to the y-axis, they are still stacked with respect to the x-axis and z-axis. The claims do not require the layers to be vertically stacked. Additionally, the lead orientation will change which will vary the axis of the device.  
However, the examiner found the argument persuasive that there would be no motivation to combine the references to arrive at the applicant’s claimed invention as follows:
“The components of the claimed multi-layered electronic device are arranged in a compact configuration (see, e.g. Specification, p. 5). Specifically, the multi-layered device includes a dielectric layer having a through hole disposed between two metal conducting layers to enable the extension of an electrical connection through the dielectric layer. Modifying the electrode array of McAdams to stack the electrodes vertically in a compact arrangement would defeat the purpose of the lateral array to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792